Name: 2003/296/EC: Commission Decision of 28 April 2003 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  personnel management and staff remuneration
 Date Published: 2003-04-29

 Avis juridique important|32003D02962003/296/EC: Commission Decision of 28 April 2003 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance) Official Journal L 106 , 29/04/2003 P. 0035 - 0035Commission Decisionof 28 April 2003appointing members of the Committee for Orphan Medicinal Products(Text with EEA relevance)(2003/296/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 141/2000 of the European Parliament and of the Council of 16 December 1999 on orphan medicinal products(1), and in particular Article 4(3) thereof,Whereas:(1) The term of office of the members of the Committee for Orphan Medicinal Products, hereinafter "the Committee" set up in accordance with Article 4 of Regulation (EC) No 141/2000 expires on 15 April 2003. It is necessary, therefore, to appoint a new member and to renew the terms of office of certain existing members.(2) The European Agency for the Evaluation of Medicinal Products has recommended three persons for nomination.(3) The members of the Committee should be appointed for a period of three years starting on 16 April 2003,HAS DECIDED AS FOLLOWS:Article 11. The following is hereby appointed member of the Committee for Orphan Medicinal Products, hereinafter referred to as "the Committee", to represent patients' organisations for a term of three years, from 16 April 2003:Birthe Holm.2. The following are hereby reappointed members of the Committee to represent patients' organisations for a term of three years, from 16 April 2003:Yann Le CamAlastair Kent.Article 2On the recommendation of the European Agency for the Evaluation of Medicinal Products, the following are hereby reappointed members of the Committee for a term of three years, from 16 April 2003:Dr Eric AbadieDr David LyonsProf. Gianmartino Benzi.Done at Brussels, 28 April 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 18, 22.1.2000, p. 1.